UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC EZELL JONES, a/k/a Ike,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:14-cr-00667-JFA-4)


Submitted:   December 20, 2016            Decided:   January 9, 2017


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leslie T. Sarji, SARJI LAW FIRM, LLC, Charleston, South
Carolina, for Appellant.    John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaac Ezell Jones pled guilty, pursuant to a written plea

agreement, to conspiracy to distribute and possess with intent

to distribute 500 grams or more of cocaine and 280 grams or more

of cocaine base, in violation of 21 U.S.C. § 846 (2012).                                  The

district    court       imposed      a    variant          sentence     of   95    months’

imprisonment.         On appeal, Jones’ counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether the

district    court       made       several        errors     in    calculating         Jones’

Sentencing Guidelines range.

       Following      our    review      of   the     record,      we   ordered        merits

briefing, directing the parties to address whether the district

court committed plain error in imposing a Guidelines enhancement

for    possession       of     a    dangerous        weapon,       pursuant       to    U.S.

Sentencing Guidelines Manual § 2D1.1(b)(1).                        The Government now

moves to dismiss the appeal pursuant to the appellate waiver

provision in Jones’ plea agreement.                    Jones opposes the motion.

For the reasons that follow, we grant the Government’s motion

and dismiss the appeal.

       We review de novo the issue of whether a defendant validly

waived his right to appeal.               United States v. Copeland, 707 F.3d

522, 528 (4th Cir. 2013).                Where, as here, the Government seeks

to    enforce   the    appeal      waiver     and     has    not   breached       the    plea

                                              2
agreement, we will enforce the waiver if it is valid and the

issue being appealed falls within the waiver’s scope.                  United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

     A defendant’s waiver of appellate rights is valid if he

entered   it    “knowingly   and   intelligently.”       United   States    v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).              Generally, if the

district court fully questions a defendant regarding the waiver

provision during the Fed. R. Crim. P. 11 colloquy, the waiver is

valid and enforceable.       United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005).

     In his plea agreement, Jones waived his right to appeal

both his conviction and sentence, reserving only his right to

raise certain postconviction claims of ineffective assistance of

counsel   and    prosecutorial     misconduct.     The   language   of     the

waiver is clear and unambiguous, and our review of the record

reveals   that    Jones   understood      its   full   significance.       We

therefore conclude that Jones’ waiver is valid and enforceable.

     Even “a defendant who waives his right to appeal does not

subject himself to being sentenced entirely at the whim of the

district court.”     United States v. Marin, 961 F.2d 493, 496 (4th

Cir. 1992).      Thus, we will refuse to enforce a valid waiver to

preclude review of “a few narrowly-construed errors” that fall

automatically outside the scope of the waiver.               Johnson, 410

F.3d at 151.       This “narrow class of claims” includes “errors

                                      3
that the defendant could not have reasonably contemplated when

the plea agreement was executed.”                      United States v. Poindexter,

492   F.3d       263,   270    (4th    Cir.     2007)      (internal        quotation      marks

omitted).         “[T]he type of ‘illegal’ sentence which a defendant

can   successfully         challenge         despite      an   appeal       waiver     involves

fundamental        issues,      including        claims        that     a    district      court

exceeded         its      authority,          premised         its       sentence         on    a

constitutionally impermissible factor such as race, or violated

the post-plea right to counsel.”                          Copeland, 707 F.3d at 530

(alterations and internal quotation marks omitted); see United

States      v.    Thornsbury,        670     F.3d    532,      537-40       (4th   Cir.    2012)

(discussing narrow class of unwaivable sentencing claims).

       Jones attempts to characterize his appellate argument as a

due   process       challenge        that    falls     within      the      narrow    class    of

unwaivable sentencing claims.                  However, his merits brief readily

belies this argument.             Our review of Jones’ submissions leads us

to    conclude      that      Jones’       challenge      to   the    USSG     § 2D1.1(b)(1)

enhancement        amounts      to     a    garden-variety         claim      of     procedural

sentencing        error    falling         squarely       within      the    waiver’s      broad

compass.

       In    accordance        with    Anders,       we    have      reviewed      the    entire

record in this case and have found no potentially meritorious

issues that fall outside the scope of the appeal waiver.                                       We



                                                4
therefore     grant   the    Government’s   motion    and    dismiss    Jones’

appeal.

     This court requires that counsel inform Jones, in writing,

of the right to petition the Supreme Court of the United States

for further review.         If Jones requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Jones.

     We dispense with oral argument because the facts and legal

contentions    are    adequately   presented   in    the    materials   before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                      5